DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-15 directed to inventions non-elected without traverse.  Accordingly, claims 5-15 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
BEGIN EXAMINER’S AMENDMENT
In the claims:
Claims 5-15 are canceled.
END EXAMINER’S AMENDMENT

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a drive circuit for controlling the reflectance of an electro-optic mirror of a vehicle, the drive circuit comprising: a current monitor operable to sense current flowing through the electro-optic mirror; a reverse polarity protection diode coupled in parallel with the electro-optic mirror, the reverse polarity protection diode operable to short-circuit the electro-optic mirror when a reverse polarity connection is made to the electro-optic mirror; and a processing circuit coupled to the current monitor, the processing circuit operable to: detect excessive current flow caused by a reverse polarity connection to the electro-optic mirror, and disable a supply of power to the electro-optic mirror when excessive current flow is detected.
Bauer et al. (US 2005/0270621) discloses a drive circuit for controlling the reflectance of an electro-optic mirror of a vehicle (see figures 1-2, for instance), the drive circuit (20) comprising: a current monitor ([0062]) operable to sense current flowing through the electro-optic mirror; a reverse polarity protection diode coupled in parallel with the electro-optic mirror ([0062]), the reverse polarity protection diode operable to short-circuit the electro-optic mirror when a reverse polarity connection is made to the electro-optic mirror ([0062]).
However, Bauer does not expressly disclose a processing circuit coupled to the current monitor, the processing circuit operable to: detect excessive current flow caused by a reverse polarity connection to the electro-optic mirror, and disable a supply of power to the electro-optic mirror when excessive current flow is detected, nor would it have been obvious to do so in combination.
Claims 2-4 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        7/27/2022